AFFIRM; Opinion Filed February 27, 2013.

 

In The
Chart of appeals

1f ﬁfth Emma of (Items at Eallas

 

No. 05-12-00533—C R

 

JAMES KEITH YOUNG, Appellant
V.

THE STATE OF TEXAS, Appellee

 

 

 

 

m Mr.

On Apffe;
Dallas County, Texas

MEMORANDUM OPINION

Before Justices Francis, Lang, and Evans
Opinion by Justice Evans

James Keith Young waived a jury and pleaded guilty to burglary of a habitation. See
TEX, PENAL CODE ANN. § 3002(3) (West 2011). The trial court assessed punishment at eight
years’ imprisonment. On appeal, appellant’s attorney ﬁled a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 US. 738 (1967). The brief presents a professional evaluation of the record
showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. [Panel Op] 1978). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.

We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,
827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the
appeal is frivolous and without merit. We ﬁnd nothing in the record that might arguably support
the appeal.

We afﬁrm the trial court’s judgment.

 

    

p , .
JUSTICE

Do Not Publish
TEX. R. APP. P. 47
120533F.U05

 

(Enurt of gppeals
inftb %i§tri£t of Emma at 18311515

JUDGMENT
JAMES KElTH YOUNG, Appellant Appeal from the 282nd Judicial District
Court of Dallas County, Texas (Tr.Ct.No.
No. OS-lZ-OOSB3-CR V. Fl 1-63495-8).
Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee Justices Francis and Lang participating.

Based on the Court’s opinion ofthis date, the trial court’s judgment is AFFIRMED.

Judgment entered February 27, 2013.

 

 

JUSTICE